DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SANDRA CARTER,
                             Appellant,

                                     v.

                      WAL-MART STORES, INC.,
                            Appellee.

                              No. 4D19-682

                               [July 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
2017CA00971XXXMB.

   Steven C. Rubino of Rubino Findley, PLLC, Boca Raton, for appellant.

   Daniel J. Santaniello and Daniel S. Weinger of Luks, Santaniello,
Petrillo & Cohen, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.